Citation Nr: 0332511	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  00-19 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral eye 
disorders, including cataracts and macular degeneration, all 
claimed as due to mustard gas exposure.

2.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a lung 
disorder, including chronic obstructive pulmonary disease 
(COPD) and asbestosis, claimed as due to asbestos and mustard 
gas exposure, has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty in the Army 
Transportation Corps from September 1944 to October 1944, and 
in the Merchant Marine from January 1945 to March 1945.  
Thereafter, he served on active duty in the Army from August 
1945 to September 1947.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Regional Office (RO) of the Department of 
Veteran Affairs (VA) in Boston, Massachusetts that denied the 
appellant's claim of entitlement to service connection for 
bilateral eye disorders, including cataracts and macular 
degeneration, all claimed as due to mustard gas exposure and 
denied the appellant's attempt to reopen his claim for 
service connection for a lung disorder, including chronic 
obstructive pulmonary disease (COPD) and asbestosis, claimed 
as due to asbestos and mustard gas exposure.

The Board notes that the appellant's claim for service 
connection for a lung disorder, including chronic obstructive 
pulmonary disease (COPD) and asbestosis, claimed as due to 
asbestos and mustard gas exposure, was denied in a Board 
decision issued in December 1998.  The appellant was notified 
that same month and did not appeal.  The December 1998 Board 
decision, therefore, represents the last final action on the 
merits.  Glynn v. Brown, 6 Vet. App. 523 (1994).  That Board 
decision also represents the last final decision on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate the claims at issue in this case.

2.  There is no competent evidence that appellant had any in-
service full-body exposure to nitrogen/sulfur mustard or 
Lewisite or other vesicant.  

3.  There is no competent evidence indicating that 
appellant's current eye disabilities, including cataracts and 
macular degeneration, are residuals of alleged in-service 
exposure to noxious gases, including nitrogen/sulfur mustard 
or Lewisite or other vesicant.

4.  Service medical records contain no findings or diagnoses 
of cataracts or macular degeneration, nor was any such eye 
disorder demonstrated until more than forty-five years after 
the appellant's separation from active duty.

5.  There is no competent medical evidence of any nexus 
between the appellant's current bilateral cataracts and 
macular degeneration and his active service.

6.  The Board denied service connection for a lung disorder, 
including chronic obstructive pulmonary disease (COPD) and 
asbestosis, claimed as due to asbestos and mustard gas 
exposure, in a decision issued in December 1998; the 
appellant did not appeal that denial by the Board.

7.  Additional evidence submitted subsequent to the December 
1998 Board decision that denied the appellant's lung disorder 
claim is not new and material.


CONCLUSIONS OF LAW

1.  Bilateral eye disorders, to include cataracts and macular 
degeneration, including as residuals of exposure to mustard 
gas, were not incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.316 and 3.326(a) (2003).

2.  The December 1998 Board decision that denied the 
appellant's claim for service connection for a lung disorder, 
claimed as due to asbestos and vesicant exposure, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 
20.302, 20.1103 (2003).

3.  The evidence received subsequent to the December 1998 
Board decision and notification is not new and material, and 
does not serve to reopen the appellant's claim of entitlement 
to service connection for any lung disorder, including 
asbestosis and COPD.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
5108 (West 2002); 38 C.F.R. § 3.156 (2000), §§ 3.159(b), 
3.316 (2003); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the Board 
denies the appellant's claim for service connection for 
bilateral eye disorders, including cataracts and macular 
degeneration.  The Board also finds that that new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for lung disorders 
including asbestosis and COPD has not been received.  
Therefore, that claim is not reopened.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Service connection.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an in-service event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
occurred in service.  38 C.F.R. § 3.303(d).

The appellant, in various written statements, has indicated 
that he was a participant in mustard gas or other vesicant 
experimentation while he was in basic training at Camp 
Wheeler in Georgia.  He maintains that he underwent this 
experimentation four times and that he suffers from bilateral 
eye disorders due to exposure to mustard gas during the 
experimentation.  More specifically, the appellant has stated 
that he was, on more than one occasion, put into a building 
with a full field pack and a gas mask in its bag; a gas was 
released, he told to take three breaths, put the gas mask on 
and then walk outside.  He stated that they were told it was 
mustard gas and that the gas caused the soldiers to cough 
severely.

The evidence of record contains a copy of the 1944 Technical 
Manual (TM3-305) USE OF CHEMICAL AGENTS AND MUNITIONS IN TRAINING 
that was supplied by the U.S. Army Soldier and Biological 
Chemical Command's (SBCCOM) Historical Research and Response 
Team.  According to the information in these materials, it 
appears that mustard gas was generally prescribed for use in 
training in 1944-45; however, there is no information 
concerning what specific chemical training techniques were 
employed at Camp Wheeler in the late summer months of 1945 
when the appellant was undergoing basic training.

Review of the appellant's Army service medical records 
reveals that he underwent an induction medical examination in 
August 1945; no eye abnormality was observed and his 
uncorrected vision was 20/70 in the right eye and 20/40 in 
the left eye.  The report of the appellant's May 1946 
reenlistment examination indicates that his eyes were normal 
and that his right and left vision was 20/20.  The report of 
the August 1947 separation medical examination reveals that 
the appellant's eyes were without abnormality and that his 
right and left vision was 20/40.  Service medical records are 
negative for a diagnosis of cataracts or any retinal 
disorder, and do not reflect exposure to mustard gas or other 
vesicant.

Post-service, the appellant underwent a VA medical 
examination in September 1984.  He did not report any 
problems with his eyesight.  The examining physician 
described the appellant's eyes as normal.  A September 1994 
letter from a private optometrist indicates that the 
appellant underwent an eye examination in October 1993.  His 
chief complaint was problems reading up close with his 
glasses; he had no history of any eye injuries, diseases or 
surgeries.  On internal and external and pupil evaluation, 
the only finding was bilateral cataracts.  

A July 2000 letter from a private ophthalmologist indicates 
that the appellant was first examined in September 1998.  At 
that time the appellant demonstrated hand motion vision in 
the right eye and 20/25 vision in the left eye.  The doctor 
stated that the poor vision was due to macular degeneration; 
the appellant had this condition bilaterally.  The appellant 
also had mild bilateral cataracts that were described as 
mildly affecting his vision.  

In deciding the issue of service connection for residuals of 
exposure to noxious gases, claimed as mustard gas, the Board 
will consider applicable statutory and regulatory provisions.  
As previously noted, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The provisions of 38 C.F.R. § 3.316 state, in pertinent part:

(a)	Except as provided in paragraph (b) 
of this section, exposure to the 
specified vesicant agents during active 
military service under the circumstances 
described below together with the 
subsequent development of any of the 
indicated conditions is sufficient to 
establish service connection for that 
condition:

(1)  Full-body exposure to nitrogen 
or sulfur mustard during active military 
service together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except 
mesothelioma); or squamous cell carcinoma 
of the skin.

(b)	Service connection will not be 
established under this section if the 
claimed condition is due to the veteran's 
own willful misconduct (See § 3.301(c)) 
or there is affirmative evidence that 
establishes a nonservice-related 
supervening condition or event as the 
cause of the claimed condition (See 
§ 303).

It should be pointed out that although certain chronic eye 
diseases (chronic conjunctivitis, keratitis, corneal 
opacities, scar formation) are among the disabilities listed 
in 38 C.F.R. § 3.316, cataracts and retinal conditions such 
as macular degeneration are not.  Nevertheless, an appellant 
is not precluded from establishing direct-incurrence service 
connection for a disability due to exposure to noxious gases, 
such as mustard gas, with proof of actual causation.  Cf. 
Combee v. Brown, 34 F.3d 1039, 1040 (1995).  Whether a 
disease or disability is the result of exposure to noxious 
gases, such as mustard gas, is a medical matter, and 
therefore "competent medical evidence" is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A claimant 
does not meet this burden by merely presenting his lay 
opinion because he is not a medical health professional and 
does not constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

With respect to the appellate issue of service connection for 
residuals of exposure to mustard gas affecting both eyes, the 
available service medical record and post-service medical 
reports do not contain any specific reference to full-body 
exposure to noxious gases, such as nitrogen/sulfur mustard or 
Lewisite. 

While the appellant currently has certain chronic bilateral 
eye conditions, the fact remains that there is no competent 
evidence indicating that appellant had any in-service full-
body exposure to noxious gases, such as nitrogen/sulfur 
mustard or Lewisite.  Even assuming arguendo, that the 
appellant was exposed to mustard gas, cataracts and macular 
degeneration are not even among the presumptive diseases 
listed in 38 C.F.R. § 3.316.  There is absolutely no 
competent medical evidence of record that contains findings 
or diagnoses pertaining to any residuals of in-service 
exposure to noxious gases, such as nitrogen/sulfur mustard or 
Lewisite.  Consequently, the claim for service connection for 
bilateral eye disorders as residuals of exposure to noxious 
gases, including mustard gas, is denied.  38 U.S.C.A. 
§ 5107(a).  Grottveit; Grivois v. Brown, 6 Vet. App. 136 
(1994).  See also, Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board notes that the written statements of the appellant 
that he suffers from bilateral cataracts and macular 
degeneration that are causally connected to his Army service 
are not probative as there is no evidence in the record that 
the appellant has any medical knowledge or expertise to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

In this case, there is no competent medical evidence 
suggesting a connection between the appellant's claimed 
bilateral cataracts and macular degeneration and his military 
service.  Moreover, it is not shown that his current 
bilateral cataracts and macular degeneration are proximately 
due to, the result of, or aggravated by service or by a 
service-connected disease or injury.  In this regard it is 
noted that service medical records are negative for a 
diagnosis of bilateral cataracts or any retinal pathology 
such as macular degeneration.  While the appellant reports 
that he was exposed to mustard gas in training exercises in 
service, there is no current medical evidence indicating 
current residual eye-related symptoms or any of the diseases 
listed in 38 C.F.R. § 3.316.  There is no evidence of record 
indicating that he received a diagnosis of, or treatment for, 
any of these diseases after service.  There is no medical 
opinion of record etiologically relating the appellant's 
current bilateral cataracts and macular degeneration to any 
in-service occurrence or event.

After consideration of the entire record and the relevant law 
and cases, the Board finds that the appellant's bilateral 
cataracts and macular degeneration are not related to his 
active service.  While it is apparent that the appellant does 
suffer from bilateral cataracts and macular degeneration, the 
medical evidence of record as a whole supports the 
proposition that there is no etiological relationship between 
the origin and/or severity of those conditions and service.

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for bilateral cataracts and macular degeneration.  
As such, the evidence is insufficient to support a grant of 
service connection for bilateral cataracts and macular 
degeneration.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
service connection claim.  Since the preponderance of the 
evidence is against the service connection claim, the benefit 
of the doubt doctrine does not apply.  Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir.).

Finally, in November 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  Therefore, the Board has 
considered whether VA has met its duties under the VCAA, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  The VCAA redefines VA's duty to assist, 
enhances the duty to notify claimants about information and 
evidence necessary to substantiate a claim, and eliminates 
the requirement that a claim be well grounded.

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The appellant was specifically 
notified of the provisions of the VCAA.  He received notice 
via an April 2003 letter.  This notice informed the appellant 
of what assistance VA would provide, what was needed from 
him, and the time limits associated with his claim.  Various 
other notices and communications from the RO, such as the 
January 2001 Statement of the Case (SOC), informed the 
appellant of the applicable laws and regulations needed to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, neither the appellant nor his 
representative has reported the existence of pertinent 
evidence that VA should obtain.  In July 2000, the appellant 
requested additional time to submit more records; the case 
was certified to the Board in May 2003, after the appellant 
submitted additional records and documents.  The appellant 
has repeatedly written to elected officials complaining about 
the delay in receiving a decision on his claims.  The Board 
finds that VA has complied with all obligations to inform the 
appellant of the applicable laws and regulations and with all 
duties to assist the appellant in the development of the 
service connection issue discussed above.  Thus, a remand for 
additional notice to the appellant or for additional 
assistance in developing evidence to support the claim is not 
necessary.

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The April 2003 letter to the 
appellant did ask the appellant to submit the requested 
evidence within 30 days.

Nonetheless, given the total circumstances of this case - 
including the fact that the appellant has had three years in 
which to identify and/or submit evidence and the fact of the 
appellant's advanced age- the Board concludes that no useful 
purpose would be served by remanding this case for a 
corrected notice pursuant to the September 2003 Federal 
Circuit Court decision, and that the appellant is not 
prejudiced by the Board's issuance of a decision on his 
service connection claim for bilateral eye disorders.


The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  VA informed the appellant of the evidence 
VA needed to support his claim; of the evidence VA already 
had; and of what evidence he was to furnish.  It would not 
breach his rights under VCAA and/or the implementing 
regulations for the Board to proceed to review the appeal.  
Furthermore, neither the appellant nor his representative has 
asserted that the case requires further development or action 
under VCAA or the implementing regulations.

Under these circumstances, a remand for further technical 
compliance with the provisions of the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development of this claim and delay to the appellant are not 
warranted.

II. New and material evidence.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108.  

The Court has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  As previously noted, the 
December 1998 Board decision, the last time the lung disorder 
claim was finally disallowed on any basis, is final and may 
not be reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a).  Therefore, the appellant's claim may be reopened 
only if new and material evidence has been secured or 
presented since the December 1998 Board decision.  See Glynn 
v. Brown, 6 Vet. App. 523 (1994).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).

In addition, whether new and material evidence is submitted 
is a jurisdictional test- if such evidence is not submitted, 
then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
eliminating the well-grounded-claim requirement and 
fundamentally altering VA's duty to assist.  

The VCAA did not, though, alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  
Therefore, the former three-step analysis now requires just 
two: a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.

The evidence considered by the Board in reaching its December 
1998 decision consisted of the appellant's service medical 
and personnel records; a VA Form 21-526 dated in June 1984; 
reports from the VA medical examinations conducted in 
September 1984, June 1995, September 1997, and April 1998; 
various written statements from private doctors; a statement 
from the appellant's former spouse; private hospital records 
dated in 1995; the transcript from a personal hearing 
conducted at the RO in May 1996; documents from the National 
Personnel Records Center (NPRC); and various written 
statements with attachments submitted by the appellant.

Review of the service records reveals that the appellant 
acted as a fireman-water tender while he was in the Maritime 
Service.  Several attempts by the RO to secure any Merchant 
Marine medical records were unsuccessful.

The appellant's Army medical records show that a medical 
examination for induction purposes was conducted in August 
1945; his lungs were listed as normal and his chest X-ray was 
negative.  An April 1946 clinical record of treatment for 
impetigo shows that he reported a history of double pneumonia 
as a child, with no other subsequent illnesses.  A May 1946 
reenlistment examination indicates that the appellant's 
respiratory system was good and his chest X-ray was negative.  
The appellant underwent a separation medical examination in 
August 1947; his lungs were clinically normal and his chest 
X-ray was negative.  Service medical records are negative for 
a diagnosis of any lung disorder, and do not reflect exposure 
to asbestos or mustard gas.

The appellant underwent a VA medical examination in October 
1951, in conjunction with his claim for a right ankle 
condition.  A chest X-ray performed at that time showed clear 
lung fields.

The appellant submitted a VA Form 21-526 in June 1984.  He 
reported right ankle arthritis, hypertension and angina.  He 
did not mention any lung or respiratory condition.

Post-service medical records were negative for complaints or 
treatment of a lung disorder until the 1980s.  A private 
chest X-ray, dated in January 1984, shows that there were 
pleural and parenchymal abnormalities consistent with 
pneumoconiosis.

A July 1984 private chest X-ray from Leominster Hospital 
shows that there was a little prominence of the left hilum 
with no other significant abnormality.  A July 1984 private 
physician statement indicated that the doctor had examined 
the appellant, in October 1982, for a variety of complaints, 
including chest pain.  The doctor noted that the appellant 
reported smoking one pack of cigarettes per day.  He stated 
that the appellant suffered from chronic obstructive 
pulmonary disease (COPD) secondary to cigarette smoking.

The appellant underwent a VA medical examination in September 
1984; he complained of chest pain, with shortness of breath 
since 1943.  He said he had done polishing with emery that 
affected his lungs.  On examination, there was a chronic 
productive cough and wheezing.  The appellant reported that 
he continued to smoke but had reduced his smoking to some 
extent.  The examiner rendered a diagnosis of chronic 
bronchitis with emphysema.

An October 1984 report of pulmonary function tests from a 
private physician indicated that the appellant reported 
breathing problems with coughing for the prior three years, 
with current constant shortness of breath.  He said he smoked 
one-half of a pack of cigarettes daily, and that he had 
previously smoked one pack per day for forty years.

By a letter dated in March 1985, the private doctor said that 
the appellant had reported that he had had bronchitis and 
pneumonia five or six times while growing up; asbestos 
exposure during service with the Merchant Marine and during 
construction work; styrene exposure while working at American 
Hoechst; and that he had smoked one pack of cigarettes daily 
from age 18 until a few years previous, and that he was 
currently smoking one-half of a pack per day.  The doctor 
diagnosed moderately severe restrictive lung disease, and 
stated, "There is a possibility that this could be caused at 
least partly from his asbestos exposure.  Although he meets 
some of the criteria for the diagnosis of asbestosis, I am 
unable to say definitely that he does have asbestosis.  It is 
very unlikely that the styrene has caused abnormal lung 
function."  By a letter dated in September 1985, the doctor 
stated he had treated the appellant for the prior year for 
moderately severe restrictive lung disease.  By a letter 
dated in October 1985, the doctor stated that he had treated 
the appellant since October 1984 for moderately severe 
restrictive lung disease of questionable etiology and 
probable reversible obstruction.  He stated that, although he 
could not be sure when the appellant first developed 
breathing problems, the appellant said the symptoms began 
around 1980 or 1981.  The private physician opined that it 
was very likely that the appellant had had significant 
respiratory compromise when his symptoms began.

By a letter dated in March 1986, the first private doctor 
cited above noted that he had first treated the appellant in 
October 1982, for chest pain that was found to be more 
consistent with lung disease than cardiac disease.  He stated 
that in retrospect, he felt that the appellant was suffering 
from a probable pulmonary fibrosis type of condition since 
1981, and that he had referred the appellant to the second 
private doctor cited above.

In a March 1988 letter, a third private doctor related that 
his examination of the appellant indicated that the appellant 
had asbestosis, and that the asbestosis was due to asbestos 
exposure the appellant had while working.  The doctor 
described the appellant's industrial history as including 
work from 1960 to about 1973 at Foster Grant where he was 
exposed to heated asbestos kettles and insulating material.  
The appellant's job duties at Foster Grant involved exposure 
to asbestos insulation material over pipes leading to the 
kettles, and said material became dry, friable, and dusty 
when it was overheated.  The appellant also gave a history of 
prior exposure to asbestos pipes as a seaman, and he 
indicated he had had no asbestos exposure after 1973, when 
his jobs including truck driving until he retired in 1980 
because of respiratory symptoms.  The appellant's medical 
history also included heavy smoking for many years.

By a letter dated in April 1990, the second private doctor 
noted that the appellant reported asbestos exposure during 
his Merchant Marine service, and also during construction 
work.  The appellant said he was also exposed to asbestos 
when he worked at Foster Grant as a kettle operator.  A long 
history of smoking was also noted.  The doctor indicated that 
the appellant had restrictive lung disease that was 
consistent with asbestos exposure.

In November 1993, the appellant submitted a claim for service 
connection for a lung disorder.  He said he was exposed to 
mustard gas at Camp Wheeler in Macon, Georgia on four 
occasions during basic training in 1945.  He described the 
incidents as entering a building filled with gas, and putting 
on a gas mask before leaving the building.

In December 1993, the RO wrote to NPRC and requested 
verification of the appellant's mustard gas exposure.  By a 
memorandum dated in January 1994, the NPRC stated that there 
were no records indicating that the appellant had been 
exposed to mustard gas.

In February 1995, the appellant reported that he had been 
treated for double pneumonia while he was on leave 
immediately following basic training.  He stated that he had 
served on several ships during his Merchant Marine service, 
and that he had been exposed to mustard gas during his Army 
service.  He said his sergeant had told him at that time that 
the Army would deny exposing him to mustard gas.  He stated 
that he had been unable to work since 1980 due to his health 
problems.

By a letter dated in February 1995, the second private doctor 
cited above stated that he had treated the appellant since 
1984 for combined restrictive and obstructive lung disease.  
He noted that the appellant had reported chronic bronchitis 
since his early twenties, with shortness of breath since 
1980.  The doctor indicated that the appellant had reported 
exposure to asbestos during his Merchant Marine service, 
exposure to mustard gas and metal dust (from grinding torpedo 
screws) during service, and exposure to asbestos during a 
post-service construction job.

In a March 1995 affidavit, the appellant's former spouse 
stated that he had been treated for double pneumonia when he 
was home on leave after basic training.

A May 1995 document shows that the RO contacted the VA 
Central Office to ascertain whether the appellant was on the 
list of former servicemen who were known to have participated 
in mustard gas testing.  The appellant's name was not on that 
list.

At a June 1995 VA medical examination, the appellant reported 
that he had smoked a pack of cigarettes per day until two 
years previous, when he had stopped.  He said he was exposed 
to asbestos during his Merchant Marine service for a one-and-
a-half year period in about 1944, and that he had been 
exposed to mustard gas in 1945.  A chest X-ray showed 
bilateral lateral pleural thickening, most likely related to 
pleural fat, bibasilar linear atelectasis or scarring, 
opacity surrounding the heart and both bases which most 
likely related to the combination of large pericardial fat 
pads and soft tissue, with otherwise clear lungs.  The 
examiner rendered diagnoses of COPD and a history of asbestos 
and mustard gas exposure.  In an August 1995 addendum, the 
examiner opined that the appellant's mustard gas exposure 
contributed to the smoking-related lung injury.

In July 1995, the appellant submitted copies of his Seaman's 
Passport, Certificate of Graduation from the U.S. Maritime 
Service Training Station, Seaman's Certificate of 
Identification, and a U.S. Maritime Service Release from 
Active Duty that reflects that he originally enrolled in June 
1944 and began regular enrollment in September 1944.

Private medical records dated from October 1995 to December 
1995 reflect that the appellant was hospitalized for 
cholecystitis and COPD.

At his May 1996 RO hearing, the appellant testified that he 
had been exposed to asbestos during his Merchant Marine 
service when he worked as a fireman-water tender in the 
engine room of ships.  He said he was first treated for 
respiratory complaints in 1982.

In July 1996, the appellant submitted a copy of an April 1945 
Seaman's Certificate Application from the U.S. Coast Guard, 
reflecting service on the SS SAINT OLAF from September 1944 to 
October 1944, and on the SS BENJAMIN HUNTINGTON from January 
1945 to March 1945.  He also submitted a copy of a letter 
from the Coast Guard, indicating that his service may have 
been performed aboard U.S. Army Transport vessels and 
recommended that attempts to obtain additional information be 
directed to the U.S. Army Reserve Personnel Center 
(ARPERCEN).

In September 1996, the RO contacted NPRC and requested 
verification of the appellant's Merchant Marine service in 
1944.  By a memorandum dated in September 1996, NPRC stated 
that there were no records relating to the appellant dated 
prior to January 1945.

By a letter dated in November 1996, the RO contacted ARPERCEN 
and requested any available records relating to the 
appellant.  In January 1997, the RO sent another request to 
NPRC for any additional service medical or personnel records.  
In January 1997, the RO received additional service medical 
and personnel records from NPRC; the records related only to 
the appellant's Army service.

By a letter dated in April 1997, the second doctor cited 
above stated that the appellant had moderately severe 
restrictive lung disease, and reiterated his statements of 
earlier letters regarding the appellant's reported history.  
He stated that the appellant had restrictive lung disease 
that was caused by exposure to asbestos.

The appellant underwent a VA medical examination in September 
1997; radiographic testing indicated that the findings of 
asbestos exposure with bilateral pleural thickening and 
scarring at the bases were unchanged from the June 1995 chest 
X-ray and that the appellant's lungs were clear.  There was 
no evidence of pleural effusion.  The examiner rendered 
diagnoses of COPD, chronic bronchitis, obesity, asbestos 
exposure, and history of pulmonary fibrosis.  Reports of 
pulmonary function tests conducted in September 1997, and 
April 1998, show that the appellant was unable to complete 
the tests due to coughing while inhaling.

Records submitted after the December 1998 Board decision 
include written statements from the appellant and private 
medical records and statements, as well as a copy of the 1944 
Technical Manual (TM3-305) USE OF CHEMICAL AGENTS AND MUNITIONS IN 
TRAINING that was supplied by the U.S. Army Soldier and 
Biological Chemical Command's (SBCCOM) Historical research 
and Response Team and a portion of the Federal Register dated 
in August 1994 relating to occupational exposure to asbestos.  
After a review of the record, the Board concludes that this 
evidence is not new and material.  Accordingly, the claim is 
not reopened.

In regard to the appellant's written statements, he has 
offered very little in terms of his contentions.  For the 
most part, he basically recounts his earlier statements.  
They are in essence cumulative and redundant, as is the 
private doctor statement dated in February 1995.  Despite the 
statements of the appellant to the effect that he has any 
lung condition that is due to exposure to asbestos or a 
vesicant, there is no objective competent evidence showing 
that he had whole body exposure to a vesicant or exposure to 
asbestos during his active military service.  While the 
appellant is competent to relate what he has experienced, 
e.g., that he had shortness of breath, he is not competent to 
state the diagnosis.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Furthermore, no competent medical opinion of record 
relating any current lung condition to any incident of 
service has been received since the December 1998 Board 
decision was issued.

A private doctor statement dated in November 1999 indicates 
that the chest x-ray findings of March 1999 were most 
consistent with interstitial lung disease related to asbestos 
exposure.  However, the doctor did not indicate when the 
appellant's asbestos exposure leading to the lung disease 
occurred.

Private hospital records dated in 1999 and 2000 reveal that 
the appellant was treated for complaints of chest pain; 
shortness of breath; back pain; and abdominal pain.  No nexus 
opinion concerning the relationship between the diagnosed 
COPD/bronchitis and the appellant's service is included.

Although this medical evidence is new, and reports current 
pulmonary diagnoses, this additional documentation solely 
addresses the appellant's current medical condition without 
commenting on the etiology.  Not only do the clinical records 
pertain to treatment provided years after separation from 
active service, this evidence does not address or contradict 
the reasoning offered in support of the December 1998 Board 
decision.  It has no bearing on the issue of service 
incurrence of any lung disorder and therefore, is not 
material.  See Shoop v. Derwinski, 3 Vet. App. 45 (1992).

The 1944 Technical Manual (TM3-305) USE OF CHEMICAL AGENTS AND 
MUNITIONS IN TRAINING that was supplied by the U.S. Army Soldier 
and Biological Chemical Command's (SBCCOM) Historical 
Research and Response Team implies that mustard gas was 
generally prescribed for use in training in 1944-45.  
However, it does not offer any indication as to what specific 
techniques were used at Camp Wheeler in Georgia at the time 
of the appellant's basic training during the last quarter of 
1945.  Likewise, while the August 1994 Federal Register 
document concerning asbestos exposure indicates that asbestos 
products were used extensively on American ships in the 
1940s, there is no indication that the appellant received 
such exposure during his documented voyages of September 16, 
1944 to October 20, 1944, and January 20, 1945 to March 26, 
1945.

As none of the evidence added to the record since the Board's 
December 1998 decision, either by itself or in the context of 
all the evidence, both old and new, is competent medical 
evidence reflecting an etiologic nexus between service and 
any lung condition, the Board concludes that the evidence of 
record added since the December 1998 Board decision does not 
constitute new and material evidence sufficient to reopen the 
appellant's claim for service connection for a lung disorder, 
including COPD and asbestosis, claimed as due to exposure to 
mustard gas and/or asbestos.  Therefore, the Board's decision 
of December 1998 remains final, and the claim is not 
reopened.

Concerning the application of Public Law No. 106-475, the 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096), to this claim, the Board notes that section 3, 
codified at 38 U.S.C.A. § 5103A(f) (West 2002), provides that 
nothing in this section shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  Furthermore, the 
provisions of the implementing regulations make it clear that 
the amended regulations concerning claims to reopen are only 
applicable to claims to reopen a finally decided claim filed 
on or after August 29, 2001.  The current claim to reopen was 
received before that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).


In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to attempts to reopen claims for benefits.  These 
provisions impose upon VA a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103 (West 200); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)).

After a review of the claims file, the Board finds that there 
has been substantial compliance with the applicable notice 
provisions of the VCAA.  In addition, VA has made reasonable 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate this claim for benefits.  There is 
no reasonable possibility that further assistance would aid 
in substantiating the claim.  All available relevant Federal 
records have been obtained, including service medical and 
personnel records.  The appellant has not reported that any 
other pertinent evidence demonstrating exposure to asbestos 
or full-body exposure to a vesicant might be available or 
that he has any medical opinion on the etiology of his 
claimed lung conditions.  See Epps v. Brown, 9 Vet. App. 341, 
344 (1996).  The evidence of record includes pertinent 
medical records and VA has afforded the appellant the 
opportunity to submit additional evidence.

Here, the RO fulfilled its obligation in its rating decision 
and Statement of the Case in which it informed the appellant 
of the reasons his claim had not been reopened.  38 U.S.C.A. 
§ 5103(a).  Unlike the situation in Graves v. Brown, 8 Vet. 
App. 522, 525 (1995), the appellant in this case has not put 
VA on notice of the existence of specific evidence that may 
be both new and material, and sufficient to reopen his claim 
for service connection for a lung disorder claimed as due to 
exposure to asbestos and/or a vesicant.

	(CONTINUED ON NEXT PAGE)




ORDER

The appellant's claim of entitlement to service connection 
for residuals of exposure to mustard gas involving eye 
disorders, including bilateral cataracts and macular 
degeneration, is denied.

New and material evidence not having been received to reopen 
a claim of entitlement to service connection for a lung 
disorder, including COPD and asbestosis, and claimed as due 
to exposure to vesicants and/or asbestos, the benefits sought 
on appeal are denied.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



